internal_revenue_service number info release date index number -------------------------------- ------------------------- ------------------------------ ------------------------------------ - - dear ---------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-120568-05 date may this letter responds to your inquiry received date requesting late s_corporation relief for the taxable_year based on the information provided and your account history it appears that you are ineligible for automatic relief under revproc_97_48 because the service_center notified you about the late election within months after receiving your timely return unfortunately you are unable to use revproc_2003_43 since the window for relief has already closed generally the standard procedure for seeking late s_corporation relief is to file a private_letter_ruling plr request with the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr is dollar_figure however if the entity’s gross_income was less than dollar_figure million for the tax_return it qualifies for a reduced user_fee of dollar_figure in order for us to accept the lower fee you must include a statement verifying the taxpayer’s gross_income otherwise the higher fee will apply if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents to substantiate your intent to be an s_corporation please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small genin-120568-05 business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosure
